Citation Nr: 1435469	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  12-15 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1965 to August 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  In April 2014, a Board videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.

The issues of entitlement to higher ratings for coronary artery disease (CAD) and posttraumatic stress disorder (PTSD) have been raised by the record (in an April 2014 claim), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

It is reasonably shown that the Veteran's service-connected CAD status post coronary artery bypass grafting (CABG) (x3) (rated 60 percent) precludes him from engaging in any substantially gainful employment.


CONCLUSION OF LAW

The schedular requirements for a TDIU rating are met, and a TDIU rating is warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim for a TDIU.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any substantially gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  Neither the Veteran's nonservice-connected disabilities nor advancing age may be considered.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran has three service-connected disabilities: (1) CAD status post CABG (x3) (rated 60 percent); (2) PTSD (rated 10 percent); and (3) harvesting scars for CABG (rated 0 percent); his combined rating percentage is 60 percent.  His educational history reflects that the last year of education he completed was tenth grade.  His employment experience has been documented as a saw mill worker, and he has not worked since 1996 (when he retired due to heart problems).

On a September 2010 disability benefits questionnaire for heart disease, the Veteran's private cardiologist indicated that the Veteran's heart disease did impact his ability to work in that he became more fatigued with increased shortness of breath and increased chest pain on exertion.

At an October 2010 VA heart examination, the examiner noted that the effect that the Veteran's (now service-connected) CAD status post CABG (x3) would have on occupational activities would be lack of stamina.  The examiner also indicated that this disability did impact the Veteran's ability to work, in that he was instructed to not lift over 25 pounds.

At a January 2011 VA general medical examination, the examiner opined that the Veteran was limited in the ability to perform physical activities due to both his (service-connected) CAD and his (nonservice-connected) moderate obstructive pulmonary disease.  The examiner noted that the Veteran was not allowed to lift 25 pounds or greater due to his heart condition alone.  The examiner further noted that the effect that the Veteran's (service-connected) CAD would have on occupational activities would be problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in the upper extremity, and decreased strength in the lower extremity.

At a March 2011 VA PTSD examination, the examiner opined that the Veteran's (now service-connected) PTSD was not interfering in his employment functioning.  The examiner noted that the Veteran had been retired for medical reasons since 1996, and opined that at no point did his mental health symptoms ever significantly interfere in his ability to do his job, maintain adequate interactions with coworkers/bosses, or fulfill responsibilities of his employment position.

At a July 2011 VA scars examination, the examiner opined that the Veteran's (service-connected) chest wall harvesting scars for CABG are one of the factors that render him unable to obtain and maintain the physical occupation that he had done for so long; other contributing factors were noted to include his (nonservice-connected) shoulder and hip osteoarthritis, his (nonservice-connected) lower back pains, and mostly his (nonservice-connected) debilitating moderate obstructive pulmonary disease from his long-standing cigarette smoking.  The examiner noted that the Veteran had retired from his employment as a lumber mill worker because of the "inability to do the heavy physical work after heart surgery secondary to chest wall pain."  The examiner noted that following heart surgery, the Veteran's surgeon had "kept him off work for longer than normal as the patient had a very physical job."  It was further noted that "when he would attempt to use his chest muscles (required in his occupation,) he would end up with chest pain that sent him to the ER.  There are 3 such events in his c[laims] file."

The examiner stated that to assign a percentage of contribution from the Veteran's CABG scars alone would require resorting to mere speculation.  The examiner opined that these chest scars did not render him unable to obtain and maintain a sedentary job.  Furthermore, at a July 2011 VA heart examination, the same examiner indicated that the Veteran's heart disease did not impact his ability to work (but provided no explanation for this conclusion).

In his August 2011 notice of disagreement, the Veteran stated, "I am 66 years old and have never had a sedentary job in my life.  Does VA honest[ly] think I can obtain and maintain a sedentary job or any job with my heart condition?"

At his April 2014 hearing, the Veteran testified that he was only able to walk 25 or 30 feet without shortness of breath and chest pain (due to his service-connected CAD) and that he could only sit down for 10 to 15 minutes without having leg problems (due to the CABG for his service-connected CAD).  He reiterated that he had only a tenth grade education and that his employment experience consisted only of working in a saw mill.  He stated that he had never had any training to use computers or for any kind of sit-down work.

The Veteran meets the schedular percentage requirements for a TDIU rating under 38 C.F.R. § 4.16(a).  Furthermore, the Board finds that the evidence of record is at least in equipoise in showing that his service-connected CAD status post CABG (x3) precludes him from engaging in a substantially gainful occupation consistent with his work history and education.  During the period of claim, the Veteran's private cardiologist and multiple VA examiners have described the limiting effects of the Veteran's service-connected CAD on his ability to work.  In addition, the evidence of record documents that the Veteran has only a tenth grade education and has worked only in a saw mill; these factors further decrease the likelihood that he would be able to secure gainful employment in a different occupational field.

Based on the foregoing, the Board concludes that the evidence reasonably supports the claim for a TDIU rating.  Accordingly, a TDIU rating is warranted.


ORDER

The appeal seeking a TDIU rating is granted, subject to the regulations governing payment of monetary awards.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


